Case 9:20-bk-10554-DS    Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29      Desc
                          Main Document    Page 1 of 22

  1 Roksana D. Moradi-Brovia (Bar No. 266572)
    Matthew D. Resnik (Bar No. 182562)
  2 RESNIK HAYES MORADI LLP
    17609 Ventura Blvd., Suite 314
  3 Encino, CA 91316
    Telephone: (818) 285-0100
  4 Facsimile: (818) 855-7013
    roksana@RHMFirm.com
  5 matt@RHMFirm.com
  6 Attorneys for
    Patient Care Ombudsman,
  7 Timothy J. Stacy, DNP, ACNP-BC
  8
  9                      UNITED STATES BANKRUPTCY COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11                                 NORTHERN DIVISION
12 In re:                                     LEAD CASE NO. 9:20-bk-10554-DS
13                                            Jointly administered with:
         COMMUNITY PROVIDER OF                Case No. 9:20-bk-10553-DS and
14      ENRICHMENT SERVICES, INC.,            Case No. 9:20-bk-10994-DS
15                                    Debtor. Chapter 11
16
                                              EMERGENCY PRELIMINARY
17 [ ] Affects all Debtors                    REPORT BY PATIENT CARE
                                              OMBUDSMAN, DR. TIMOTHY J.
18 [X] NOVELLES DEVELOPMENTAL                 STACY DNP, ACNP-BC, PURSUANT
   SERVICES, INC.                             TO 11 U.S.C. §333(b)(2)
19
   [X] CPES CALIFORNIA, INC.
20                                            [NO HEARING REQUIRED]
21
22          TO THE HONORABLE DEBORAH J. SALTZMAN, UNITED STATES
23 BANKRUPTCY JUDGE; THE UNITED STATES TRUSTEE AND HIS COUNSEL
24 OF RECORD; THE DEBTORS AND THEIR COUNSEL OF RECORD; AND ALL
25 PARTIES IN INTEREST:
26          Dr. Timothy J. Stacy DNP, ACNP-BC, the Patient Care Ombudsman appointed
27 under Section 333 of the Bankruptcy Code in the above referenced Chapter 11 bankruptcy
28
Case 9:20-bk-10554-DS       Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29            Desc
                             Main Document    Page 2 of 22
      cases of Community Provider of Enrichment Services, Inc., Novelles Developmental
  1
      Services, Inc., and CPES California, Inc. (collectively, the “Debtors”), hereby submits his
  2
      first report to the Court regarding the quality of patient care provided to the Debtors’
  3
      patients.
  4
  5
      Dated: September 23, 2020                           RESNIK HAYES MORADI LLP
  6
  7                                                 By:       /s/ Roksana D. Moradi-Brovia
                                                               Roksana D. Moradi-Brovia
  8                                                                Matthew D. Resnik
                                                                       Attorneys for
  9                                                             Patient Care Ombudsman,
                                                            Timothy J. Stacy, DNP, ACNP-BC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    2
Case 9:20-bk-10554-DS       Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29              Desc
                             Main Document    Page 3 of 22

  1
           I.      PATIENT CARE OMBUDSMAN’S APPOINTMENT AND SCOPE OF
  2
                                                    REVIEW
  3
             Community Provider of Enrichment Services, Inc., Novelles Developmental
  4
      Services, Inc., and CPES California, Inc. (collectively, the “Debtors”), operate group
  5
      homes and regional day program centers. These facilities address the needs of
  6
      developmentally delayed patients with diagnoses including autism, down syndrome and
  7
      other genetic diseases that cause severe cognitive development and difficulty with
  8
      activities of daily living. Thus, categorizing this population of patients, as a vulnerable
  9
      population with at risk health and safety concerns.
10
             Because the Debtors operate facilities which provide care and medical service to
11
      patients, the estate therefore is a “health care business” as that term is defined in
12
      Bankruptcy Code §101(27)(A). Under the Bankruptcy Abuse Prevention and Consumer
13
      Protection Act of 2005, a patient care ombudsman must be appointed in the bankruptcy
14
      case of a “health care business” to ensure that the medical care provided to patients is not
15
      declining or being materially compromised during the bankruptcy.
16
             Following due diligence and interviews by the United States Trustee (“UST”) and
17
      based on his substantial experience as a licensed hospitalist and critical care provider and
18
      on his highly regarded credentials as an Associate Chief Hospitalist and Chair of the
19
      Interdisciplinary Committee at Sherman Oaks and Encino Hospitals for the past six years,
20
      on or around August 26, 2020, the UST and Debtors entered into a Stipulation for the
21
      Appointment of a Patient Care Ombudsman (Docket No. 286) which resulted in entry of
22
      the Order Directing the Appointment of a Patient Care Ombudsman on August 28, 2020
23
      (Docket No. 290) and pursuant to which the UST appointed Timothy J. Stacy, DNP,
24
      ACNP-BC to serve as the Patient Care Ombudsman (the “PCO” and sometimes “Dr.
25
      Stacy”) in this case, as of September 15, 2020 (Docket No. 333).
26
             As a licensed medical provider, the PCO must comply with all rules governing the
27
      practice of medicine and Health Insurance Portability and Accountability Act of 1996
28



                                                     3
Case 9:20-bk-10554-DS        Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29              Desc
                              Main Document    Page 4 of 22
      (“HIPAA”). By virtue of his medical license and the related requirements of compliance
  1
      and duties pursuant to HIPAA, he is required to protect the confidentiality of patient
  2
      records.
  3
             A patient care ombudsman appointed under 11 U.S.C. §333 must: (1) monitor the
  4
      quality of patient care provided to patients of the debtor, to the extent necessary under the
  5
      circumstances, including interviewing patients and physicians; (2) not later than 60 days
  6
      after the date of appointment, and not less frequently than at 60-day intervals thereafter,
  7
      report to the court after notice to the parties in interest, at a hearing or in writing, regarding
  8
      the quality of patient care provided to patients of the debtor; and (3) if such ombudsman
  9
      determines that the quality of patient care provided to patients of the debtor is declining
10
      significantly or is otherwise being materially compromised, file with the court a motion or
11
      a written report, with notice to the parties in interest immediately upon making such
12
      determination. 11 U.S.C. §333(b).
13
             This Report consists of the PCO’s in-depth evaluation of the Debtors’ health
14
      care facilities in Arizona (California has yet to be reviewed).
15
             The focus and objective of the PCO’s evaluation is to verify the Debtors’ ability to
16
      adhere and comply with the applicable medical standard of patient care as defined by the
17
      Institute of Medicine (“IOM”) [Medicare & Lohr] during the bankruptcy proceedings.
18
             This Report describes the specific medical standards and review criteria applied by
19
      the PCO to conduct his review and details the results of the PCO’s review and conclusion.
20
             Subsequent to the PCO’s evaluation as identified in the Report, the PCO will
21
      continue to perform contemporaneous monitoring of any issues and the global issues
22
      identified requiring Debtor’s immediate attention, as required by 11 U.S.C. § 333(b) and
23
      (c).
24
             If deemed necessary and prudent, the PCO will utilize medical operation
25
      consultants to assist him in performing his duties and responsibilities. Preliminary, it is
26
      apparent that the PCO will require the assistance of National Board-Certified behavioral
27
      analyst Julie Richards, and Dr. Nathan Rubin, MD, JD.
28



                                                      4
Case 9:20-bk-10554-DS        Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29          Desc
                              Main Document    Page 5 of 22
               Further, in order for the PCO to timely and competently comply with his duties
  1
      within the relatively small amount of time allotted for him to do so under the applicable
  2
      Bankruptcy Code and Bankruptcy Rule provisions, he needs an opportunity to focus
  3
      primarily on patient care issues without having to spend any significant amount of time on
  4
      the legal and procedural aspects of the case. As such, he has retained Resnik Hayes
  5
      Moradi, LLP to assist him with his appointment in this case. Having bankruptcy counsel
  6
      will streamline the PCO’s ability to focus primarily on patient care issues, while
  7
      facilitating his need to understand the relevant facts and circumstance of theses case and
  8
      timely reporting the Court as to patient care matters.
  9
               Pursuant to the Notice of Appointment of PCO (Docket No. 333), the PCO estimates
10
      that he has already spent in the range of 40-hours pursuant to his appointment in this case.
11
12
         II.      PATIENT POPULATION AND RISK TO HEALTH AND SAFETY
13
               At the time of his appointment on September 15th, 2020, the PCO learned that the
14
      patient population has moderate to severe disabilities and are completely dependent on
15
      Arizona and California’s Department of Disability for basic needs, health, safety, and
16
      activities of daily living.
17
               Both Arizona and California law define these persons as members, not
18
      patients; however, these terms are used interchangeably in this Report.
19
               The members served are developmentally disabled persons with comorbid medical
20
      conditions such as epilepsy, heart disease, cerebral palsy, severe cognitive impairment, and
21
      diabetes mellitus to name a few. They are completely dependent on state services.
22
               Transfer Trauma as the name implies is the condition that results from a change in a
23
      patient’s living environment or caretaker.
24
               The symptoms of Transfer Trauma can manifest in behavioral changes, appetite
25
      changes, refusal of treatment, severe depression and in multiple studies reviewed by the
26
      PCO, increase overall morbidity and mortality.
27
28



                                                     5
Case 9:20-bk-10554-DS         Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29          Desc
                               Main Document    Page 6 of 22
             The Debtors’ members have variable and individualized care plans that include but
  1
      are not limited to medication administration, protection from other group members with
  2
      exacerbated behavioral conditions, supervision and assistance with meals, and transport to
  3
      outside day care centers and medical/psychiatric facilities.
  4
             Some members can be medically classified as functional quadriplegics, patients that
  5
      require assistance to the level of what would be required to care for a quadriplegic
  6
      individual. These members do not have the capability to call 911, exit a burning or
  7
      endangered dwelling, take medication, perform activities of daily living such as bathing,
  8
      defend themselves from harm, or complain of pain or illness. These members require
  9
      staff that understand nonverbal expressions and indicators recognized from time
10
      spent with the families and members.
11
12
                                        III.   METHODOLOGY
13
                 A. Quality of Care
14
             It is the responsibility of the PCO to evaluate the quality of care of Debtor’s
15
      patients. As defined by the Institute of Medicine Committee,
16
             “[Q]uality of care is the degree to which health services for individuals and
17
      populations increase the likelihood of desired health outcomes and are consistent with
18
      current professional knowledge.” 1(Medicare, Institute of Medicine) & Lohr, K. N.
19
      (1990a). Critical Attributes of Quality-of-Care Criteria and Standards. National Academies
20
      Press (US). Retrieved from https://www.ncbi.nlm.nih.gov/books/NBK235456/)
21
      (“Medicare and Lohr”)
22
             Quality healthcare delivery requires technical proficiency, the means to deliver
23
      services correctly, the cognitive and communication skills necessary to elicit and evaluate
24
      needed information, and the ability to decide which mix of available services is most likely
25
      to achieve desired health outcome for patients. When these requirements are not met
26
      patients are at risk.
27
28



                                                    6
Case 9:20-bk-10554-DS       Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29              Desc
                             Main Document    Page 7 of 22
             In order to evaluate the processes of the Debtors, the PCO surveyed and evaluated
  1
      the critical systems in place to assess the Debtors’ ability to provide the standard of care
  2
      during the bankruptcy process. Elements of care delivery were evaluated against criteria
  3
      that reflect professional standards of good quality care (and, increasingly, patient-oriented
  4
      measures of satisfaction.)
  5
             Data about processes can be obtained in numerous ways. These include patient
  6
      reports of care rendered, direct observation of care, review of medical records (or abstracts
  7
      of records) and similar documents, and analysis of accreditation and monitoring agencies’
  8
      claims or other utilization data. This review was conducted by the PCO.
  9
             The advantages of process-of-care evaluation are several. It has great appeal to
10
      practitioners because it is directly related to what they do. It is easy to explain and to
11
      interpret the approach and its findings. Reliable, valid criteria and methods are available.
12
      In some cases, review of care against process criteria can be nearly “real time,” meaning
13
      that corrective actions can be very timely. Thus, process measurement can point directly to
14
      specific areas needing performance improvement, which is a fundamental aim of quality
15
      assurance. The PCO reviewed issues in real time with the Debtors and State Agencies to
16
      allow rapid discussion and problem solving as required.
17
18
                 B. Detection of Quality of Care
19
             Quality assessment was accomplished through the PCO’s review of governmental
20
      agency reports, along with the Debtors’ own quality assurance program results.
21
22
                 C. Retrospective Evaluation of Process of Care
23
             Retrospective review of quality assurance tools using explicit criteria is the classic
24
      approach to assessing quality in healthcare settings. (Medicare & Lohr, 1990c.) The PCO
25
      examined incident reports to understand past concerns as an initial starting point.
26
      ///
27
      ///
28



                                                     7
Case 9:20-bk-10554-DS       Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29           Desc
                             Main Document    Page 8 of 22
                  D. Case-Finding Screens
  1
             Real time case-finding screens include the evaluation of incident reports and the
  2
      debtors internal Quality Assurance processes as a starting point to identify potential
  3
      quality-of-care problems that warrant further evaluation. These screens are objective, and
  4
      clinical.
  5
  6
                             IV.    INTERVIEWS AND DATA REVIWED
  7
             Upon his appointment, the PCO immediately contacted the California State
  8
      Department of Disability Services (“CADDS”) and the Arizona Department of Economic
  9
      Security Division of Developmental Disabilities (“AZ DES/DDD”).
10
             The following is a summary of the PCO’s communications:
11
                  1. Contemporaneously with his appointment, Vince Slusher, Debtors’ counsel
12
                     and AZ DDD counsel, Sean O’Brien contacted the PCO to set up urgent
13
                     conference calls to update the PCO on case status.
14
                  2. Discussions with Mr. Slusher; Mr. O’Brien; AZ DDD counsel, Bill Richards;
15
                     Chief General Counsel AZ DES, Nicole Davis – all took place within 24-
16
                     hours of appointment.
17
                  3. During the conference call with AZ DES/DDD, the PCO was offered a
18
                     concise but detailed report of Arizona Law, DES/DDD regulations,
19
                     DES/DDD concerns secondary to the bankruptcy and DES/DDD position on
20
                     the Debtors’ proposed Motion to Approve Sale (Docket No. 296) [the “Sale
21
                     Motion”].
22
                        a. PCO was informed that at the time the bankruptcy case was filed, the
23
                           Debtors and AZ DES/DDD collaboratively developed workshops that
24
                           focused on the best methods to transition the members to other
25
                           qualified vendor applicants. Qualified Vendor Applicants (“QVA”)
26
                           are potential companies that are awarded licenses to deliver care to
27
                           the members after a rigorous vetting process by AZ DES/DDD.
28



                                                    8
Case 9:20-bk-10554-DS   Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29            Desc
                         Main Document    Page 9 of 22
                   b. The PCO subsequently reviewed the meeting minutes thereafter
  1
                        offered in Exhibit 8 to the Supplemental Brief in Support of Arizona
  2
                        Department of Economic Security, Division of Developmental
  3
                        Disabilities': Motion for Relief from the Automatic Stay Under 11
  4
                        U.S.C. § 362 (Action in Nonbankruptcy Forum) [DKT. 308]; and
  5
                        Objection to the Debtor's "Arizona Sale Motion" [DKT. 318] filed on
  6
                        September 18, 2020 (Docket No. 343) [the “AZ Supplemental Brief”],
  7
                        by AZ DES.
  8
                   c. The details of the conference call are conveniently detailed in the AZ
  9
                        Supplemental Brief.
10
                   d. It appears that the workshops and meetings have since been postponed
11
                        since the filing of the Debtors’ Sale Motion seeking approval of a
12
                        single vendor. AZ DES/DDD has never awarded a single vendor 53
13
                        group homes with over 100 lives. Specifically, a vendor that does
14
                        not have a completed and approved QVA.
15
             4. CADDS Deputy Chief Ann Stigelmayer, was also contacted to discuss the
16
                legislative processes of the CADDS and to assess their position on the
17
                Debtors’ California quality of care and the Sale Motion regarding the
18
                Debtors’ California properties.
19
                   a. According to Ms. Stigelmayer, the CADDS supervises and monitors
20
                        Regional Center Directors who are responsible for the day to day
21
                        operations and care of their members. Unfortunately, the PCO has
22
                        been unable to contact the Regional Directors that cover all of the
23
                        Debtors’ California Group Homes and Day Care Centers despite
24
                        several emails and phone calls to the Regional Directors. Ms.
25
                        Stigelmayer continues to maintain contact with the PCO and is
26
                        working on avenues to allow the PCO to formally assess the health
27
                        and safety of the Debtors’ California members.
28



                                                  9
Case 9:20-bk-10554-DS   Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29          Desc
                        Main Document     Page 10 of 22
             5. In contrast, AZ DES General Counsel/Chief Governance Officer, Ms. Davis,
  1
                and the staff of AZ DES, have expeditiously offered a concise background
  2
                with respect to AZ DES’s authority and position in this case. The PCO was
  3
                greatly assisted by the production of numerous documents.
  4
                   a. The PCO was limited in his ability to perform independent site visits
  5
                        specific to the Debtors’ Arizona group homes because of the COVID-
  6
                        19 pandemic. AZ DES, on PCO request, set up specifically identified
  7
                        group homes that were chosen based on the reviewed incident report
  8
                        documents provided by AZ DES.
  9
                   b. AZ DES teams provided detailed, member ID protected, Incident
10
                        Report documents for 53 of the Debtors’ homes. The Incident
11
                        Report highlights 799 minor to severe incidents that occurred
12
                        over the CPES AZ system from December 15, 2019 to August 26,
13
                        2020. The PCO reviewed each incident for severity and requested
14
                        that AZ DES perform onsite health and safety inspections at 17
15
                        out of the remaining 49 occupied group homes.
16
                   c. Immediately upon the PCO request, Ms. Davis, in collaboration with
17
                        her teams, performed 17 onsite health and safety inspections.
18
                   d. Following the site visit inspections, a conference call took place with
19
                        the onsite inspectors to discuss findings that may suggest immediate
20
                        danger to the members and to determine the severity level of any
21
                        incidents.
22
             6. The PCO spoke with Mary Lynn Greenhow, VP of Operations and Quality
23
                Control for the Debtors. Ms. Greenhow has knowledge of the internal
24
                operations of Arizona and California. The Debtors’ quality control is
25
                extensive.
26
                   a. Ms. Greenhow provided numerous internal corrective action reports
27
                        with detailed process instructions to the PCO for those group homes
28



                                               10
Case 9:20-bk-10554-DS   Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29             Desc
                        Main Document     Page 11 of 22
                        that were found to be partially or non-compliant during the last AZ
  1
                        DES/DDD survey. These internal corrective action reports reveal
  2
                        immediate corrective action plans. Generally, corrective action from
  3
                        state surveyors will have a longer time horizon.
  4
                   b. The PCO received numerous internal corrective action reports from
  5
                        the debtor that included comprehensive models to implement and
  6
                        effect immediate change. Action plans, goals and objectives are clear
  7
                        and measured. Each module is associated with an educational plan,
  8
                        evaluation, and validation. It was clear to the PCO that the efforts to
  9
                        correct any incident that posed risk to the members triggered a robust
10
                        and expedient response from the debtor.
11
                   c. Ms. Greenhow shares the concern of the PCO and AZ DES/DDD. As
12
                        the transition process moves closer to the scheduled mandated
13
                        transition date of December 31, 2020, the financial structure of the
14
                        business will continue to deteriorate. Employees and Managers will
15
                        continue to resign to seek more stable employment. This will greatly
16
                        destabilize the Debtors’ systems and compromise the health and
17
                        safety of the members.
18
                   d. It is clear to the PCO that Ms. Greenhow’s primary goal and concern
19
                        is the expeditious safe transfer of the members to qualified vendors
20
                        authorized by AZ DES/DDD.
21
             7. The PCO performed an exhaustive and careful review of court and
22
                AZDES/DDD Incident Report documents, performed multiple phone calls
23
                with stakeholders, and in cooperation with AZDES, performed an emergent
24
                health and safety inspection on key Arizona group homes.
25
             8. On the request of the PCO, AZDES sent 17 inspectors to 17 homes to
26
                perform health and safety surveys. Following the visits and submission of
27
                their reports, the PCO met with the inspectors via a conference call.
28



                                                 11
Case 9:20-bk-10554-DS   Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29               Desc
                        Main Document     Page 12 of 22
                The individual inspector reports and conversations with each inspector
  1
                confirm that the Debtors are performing to the standard of care and is
  2
                consistent with the multiple incident reports reviewed. However, the
  3
                inspectors found lack of staffing related to staff illness and inability to fill the
  4
                vacancy in one on the homes. This is considered a moderate to severe
  5
                violation. The majority of untoward events described by the inspectors were
  6
                related to deficiencies in individual care plans and medication errors that
  7
                were not found to be life threatening. In addition, the inspectors found a
  8
                delay in filing a mandated Adult Protective Service Report (“APS”). The
  9
                inspectors confirmed that the APS report was eventually filed by the regional
10
                director satisfactorily. The investigation into the abuse allegation is ongoing.
11
                The inspections confirmed that staffing, medication errors, and staff
12
                education remain a significant health risk to the members.
13
             9. The PCO has reviewed Debtors’ 779 related self-reported incidents since
14
                December 15, 2019 to date, that constitute potential immediate danger to the
15
                health and safety of the members. Selected incidents:
16
                   a. 132 Accidental Injuries occurring in the presence of providers that
17
                        have knowledge of potential behavioral triggers that mitigate the
18
                        frequency of events.
19
                   b. 22 Physical Abuse allegations performed by staff.
20
                   c. 25 Human Rights violations that compromised the dignity, respect, or
21
                        personal choice of the members.
22
                   d. 34 approved Emergency restraint and 2 unapproved (prone position or
23
                        other unapproved restraint measures) of a member from trained staff.
24
                   e. 77 Neglect allegations that compromise the health and safety of the
25
                        members.
26
27
28



                                                 12
Case 9:20-bk-10554-DS   Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29           Desc
                        Main Document     Page 13 of 22
                   f. 13 Missing member events. These events are those where the group
  1
                        homes report a member that is missing from supervised status and
  2
                        reported to the police as a person in imminent danger.
  3
                   g. 354 Member Behavioral events that required trained staff to intervene
  4
                        using approved de-escalation techniques.
  5
                   h. 1 unexpected death. The PCO does not have the details of this event.
  6
                        A rigorous and complete examination into the death was immediately
  7
                        performed by inspectors of the AZ DES/DDD.
  8
                   i. 124 Medication administration errors that included wrongly
  9
                        administered medication dose, member administered wrong
10
                        medication, missing medication, and incorrectly administered
11
                        medications.
12
                           i. Members under the care of CPES and AZ DES/DDD are
13
                              prescribed Department of Drug Enforcement (“DEA”)
14
                              Scheduled Controlled substances that are considered
15
                              dangerous, such as benzodiazepines, opioids, hypnotics, and
16
                              stimulants.
17
                           ii. In addition, and possibly more critical, the members are
18
                              prescribed highly active psychotropic and psychiatric
19
                              medication that are required to relieve a member of psychotic
20
                              thoughts, behavior, and debilitated depression.
21
                          iii. The PCO recognizes that there is a possibility that some of the
22
                              354 behavioral events listed above were a sequelae of
23
                              medication errors.
24
             10. Interviewed Dr. Aldaoud, principal of the “stalking horse bidder,” who
25
                reports that he is prepared to consummate the takeover of all the Debtors’
26
                Arizona group homes. Further, he reports that per his due diligence, each of
27
                the group homes is economically viable as a standalone entity. In addition,
28



                                               13
Case 9:20-bk-10554-DS        Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29            Desc
                             Main Document     Page 14 of 22
                      Dr. Aldaoud confirms that vital staff are leaving, and this transaction should
  1
                      be closed quickly to shield the members from harm.
  2
  3
                                        V.     DATA RELIABILITY
  4
             The PCO was provided with the 779 incident reports (most of minor to moderate in
  5
      severity) occurring January 1, 2020 to August 26, 2020. Most of the incidents were self-
  6
      reported, as mandated by law, by the group homes to AZ DES/DDD.
  7
             The experience of providers, a positive organizational milieu towards reporting, and
  8
      diligence of organization to make reporting a non-punitive act of transparency all influence
  9
      accuracy and reliability.
10
             The PCO was interested in the accuracy and reliability of mandated self-reporting
11
      specific to developmentally disabled group homes. A comprehensive literature review was
12
      performed that yielded several studies performed by Centers for Disease Control and
13
      Prevention (“CDC”), Centers for Medicare and Medicaid Services (“CMS”) and private
14
      institutions. Although not specific to Arizona or CPES, mandated self-reporting accuracy
15
      and reliability range from 65%-85% at the highest across all studies, demonstrating that
16
      there is under reporting of incidents that endanger patients.
17
             Thus, potential harm is not theoretical, but a reality as evidenced by 779
18
      incidents reports, ranging from moderate to severe. Adjusting for incidents that are not
19
      self-reported, this number could be as much as 35% higher with unknown severity.
20
21
                                      VI.    STAFFING CONCERNS
22
             The members are persons with significant developmental disabilities that require
23
      around the clock supervision by trained state mandated and monitored staff. Staff are
24
      initially certified by the state to care for this vulnerable population of members and have
25
      hours of continuing education that is monitored by both the state and the vendors that
26
      provide care.
27
28



                                                     14
Case 9:20-bk-10554-DS       Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29           Desc
                            Main Document     Page 15 of 22
             It is clear to the PCO that Arizona DES/DDD administrative stakeholders and
  1
      legislative bodies implemented detailed and rigorous measures to protect the health and
  2
      safety of their most vulnerable populations.
  3
             In conversations with CEO Mark Monson and Ms. Greenhow, the PCO found that
  4
      the Debtors’ remain diligent in ensuring the health and safety of members under their care
  5
      and are working through all options to stay viable during the bankruptcy.
  6
             However due to job insecurity, COVID-19 fears, and increased unemployment
  7
      reimbursement, staff are leaving. The financial impact of staff vacancies is significant.
  8
      The Debtors are now spending 40% of payroll on overtime to fill vacancies.
  9
10
                                            VII.   CONCLUSION
11
             The PCO submits this preliminary Report for review, after collaboration with the
12
      Debtor, CADDS, AZ DES, and AZ DDD.
13
             At the request of the PCO, AZ DES issued comprehensive documents that outlined
14
      incident reports occurring at CPES AZ group homes. One of the documents summarized
15
      incidents, per category, occurring over a three-year period (2018-8/2020) for comparison.
16
      The PCO was interested if any specific category of incidents increased recently, specific to
17
      the bankruptcy filing. It appears that the incidents reported are consistent over the
18
      examined three-year period and reveal no increase in incidence related to the bankruptcy.
19
      The incidents are consistent with the prior operations of group homes.
20
             The PCO established that the vulnerability of these members is paramount to
21
      this case and should be considered an emergent and defining objective in determining
22
      the transition of the members from the Debtors’ facilities.
23
              Changes in environment or staff have the potential to exacerbate behavioral
24
      changes in the members that risk the health and safety of the members.
25
             The PCO considers the staff a crucial variable as these employees have unique
26
      knowledge of member behavioral triggers and it is this knowledge that prevents escalation
27
      to violence against self or others.
28



                                                     15
Case 9:20-bk-10554-DS       Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29            Desc
                            Main Document     Page 16 of 22
             The PCO is aware of several critical positions in quality improvement, human
  1
      resources, and on-site group home supervisors that were vacated and remain open.
  2
             Further, Transfer Trauma effects persons diagnosed with intellectual and
  3
      developmental disabilities that can increase morbidity and mortality.
  4
             The PCO is of the opinion that the current finances (bankruptcy protection) of
  5
      the Debtor will likely impact the ability of the Debtor to provide a safe environment
  6
      for their members. As time moves closer to the current transition date of December 31,
  7
      2020, critical staff will continue to seek employment elsewhere, therefore placing the
  8
      health and safety of the members at risk. The debtor and the stalking horse bidder confirm
  9
      the above. It is the awareness of the bankruptcy that is motivating vital staff exodus.
10
             The current care and monitoring processes of the debtor meet the standard of care.
11
             After careful review, the PCO recommends that the members, under the immediate
12
      care of CPES Arizona, be transitioned to qualified vendors established in collaboration
13
      with CPES and AZ DES/DDD. AZ DES is currently ready to award qualified vendors the
14
      licenses that will allow a safe transition of CPES AZ members if authorized by the Court to
15
      proceed.
16
             Being certified as a Qualified Vendor is a necessary, but not sufficient condition, to
17
      taking over the healthcare of the members and management of the group homes. It is up to
18
      the Court and AZ DES/DDD to decide as to which Qualified Vendors will best serve the
19
      needs of the members.
20
      ///
21
      ///
22
      ///
23
      ///
24
      ///
25
      ///
26
      ///
27
      ///
28



                                                   16
Case 9:20-bk-10554-DS      Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29             Desc
                           Main Document     Page 17 of 22
             The transition of the members should be considered urgent. The PCO
  1
      recommends that the Debtors and the state work together to ensure that the members
  2
      continue to receive care in their current environment with current care givers.
  3
  4
  5
      Dated: September 23, 2020
  6
  7                                                By:         SEE NEXT PAGE
                                                                Patient Care Ombudsman
  8                                                      Dr. Timothy J. Stacy DNP, ACNP-BC
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   17
Case 9:20-bk-10554-DS      Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29             Desc
                           Main Document     Page 18 of 22
             The transition of the members should be considered urgent. The PCO
  1
      recommends that the Debtors and the state work together to ensure that the members
  2
      continue to receive care in their current environment with current care givers.
  3
  4
  5
      Dated: September 23, 2020
  6
  7                                                By:
                                                               Patient Care Ombudsman
  8                                                      Dr. Timothy J. Stacy DNP, ACNP-BC
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   17
Case 9:20-bk-10554-DS   Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29          Desc
                        Main Document     Page 19 of 22

  1                                      Bibliography
  2    − The Health Insurance Portability and Accountability Act of 1996 (HIPAA) P.L. No.
         104-191, 110 Stat. 1938 (1996).
  3
       − 11 U.S. Code § 333 - Appointment of patient care ombudsman.
  4
       − Johnston v. St. Francis Medical Center, Inc., No. 3 5, 236-CA, Oct. 31, 2001.
  5
       − Medicare, I. of M. (US) C. to D. a S. for Q. R. and A. in, & Lohr, K. N. (1990a).
  6      Critical Attributes of Quality-of-Care Criteria and Standards. National Academies
  7      Press (US). Retrieved from https://www.ncbi.nlm.nih.gov/books/NBK235456/

  8    − Medicare, I. of M. (US) C. to D. a S. for Q. R. and A. in, & Lohr, K. N. (1990b).
         Health, Health Care, and Quality of Care. National Academies Press (US).
  9      Retrieved from https://www.ncbi.nlm.nih.gov/books/NBK235460/
10     − Medicare, I. of M. (US) C. to D. a S. for Q. R. and A. in, & Lohr, K. N. (1990c).
11       Methods of Quality Assessment and Assurance. National Academies Press (US).
         Retrieved from https://www.ncbi.nlm.nih.gov/books/NBK235459/
12
       − Medicare, I. of M. (US) C. to D. a S. for Q. R. and A. in, & Lohr, K. N. (1990d).
13       Settings of Care and Payment System Issues for Quality Assurance. National
         Academies Press (US). Retrieved from
14       https://www.ncbi.nlm.nih.gov/books/NBK235452/
15     − Moffett, P., & Moore, G. (2011). The Standard of Care: Legal History and
16       Definitions: the Bad and Good News. Western Journal of Emergency Medicine,
         12(1), 109–112. Retrieved from
17       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3088386/
18     − Chen, H.-M., Tu, Y.-H., & Chen, C.-M. (2017). Effect of Continuity of Care on
         Quality of Life in
19
       − Older Adults With Chronic Diseases: A Meta-Analysis. Clinical Nursing Research,
20
         26(3), 266–284. https://doi.org/10.1177/1054773815625467
21
       − Chan, K. E., Thadhani, R. I., & Maddux, F. W. (2014). Adherence barriers to
22       chronic dialysis in the United States. Journal of the American Society of
         Nephrology : JASN, 25(11), 2642–2648. doi:10.1681/ASN.2013111160
23
24
25
26
27
28



                                               1
        Case 9:20-bk-10554-DS                     Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29                                      Desc
                                                  Main Document     Page 20 of 22



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): FIRST REPORT BY PATIENT CARE
OMBUDSMAN, DR. TIMOTHY J. STACY DNP, ACNP-BC, PURSUANT TO 11 U.S.C. §333(b)(2) will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
9/23/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 9/23/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 9/23/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/23/2020                                Ja’Nita Fisher                                        /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
   Case 9:20-bk-10554-DS       Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29            Desc
                               Main Document     Page 21 of 22


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF) [CONTINUED]:

Kyra E Andrassy kandrassy@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
Scott B Cohen sbc@eblawyers.com, mkk@eblawyers.com
UNITED STATES TRUSTEE'S COUNSEL: Brian D Fittipaldi brian.fittipaldi@usdoj.gov
David R Johanson djohanson@hpylaw.com, drubel@hpylaw.com;rthompson@hpylaw.com
Jennifer Kalvestran jkalvestran@gustlaw.com, spobrien@gustlaw.com
Kelsey L Maxwell kmaxwell@murchisonlaw.com
PCO'S COUNSEL: Roksana D. Moradi-Brovia roksana@rhmfirm.com,
matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@
rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
Sean P O'Brien spobrien@gustlaw.com
Steven P Ordaz sordaz@bmcgroup.com, tfeil@bmcgroup.com
Agustin R Pina pina@schinner.com
DEBTOR'S COUNSEL: Ryan M Salzman ryan.salzman@faegredrinker.com,
willie.ackart@faegredrinker.com;susan.carlson@faegredrinker.com
United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
Scott L Whitman slw@mwlegal.com, holly@mwlegal.com
   Case 9:20-bk-10554-DS          Doc 354 Filed 09/23/20 Entered 09/23/20 17:46:29           Desc
                                  Main Document     Page 22 of 22


2. SERVED BY UNITED STATES MAIL [CONTINUED]:

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-06 - IN RE:
PROCEDURES FOR PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.

Debtor:

Community Provider of Enrichment Services, Inc.
4805 East Speedway Boulevard
Tucson, AZ 85712
